Case 19-13398 Doc 16 Filed 12/23/19 Entered 12/23/19 11:11:11 Main Document Page 1 of 1




                               United States Bankruptcy Court
                                Eastern District of Louisiana
   In Re:                                                                                Case Number

   Juan Jose Perez Rodriguez                                                                  19-13398
   Alicia Velazquez Mas

   Debtor(s)                                                                                 Chapter 7
                                                                                             Section A

                                 Order Denying Debtor=s Application
                                For Waiver of the Chapter 7 Filing Fee

            Upon consideration of the debtor=s Application for Waiver of the Chapter 7 Filing Fee;

            IT IS ORDERED that the debtor=s Application is DENIED.

          IT IS FURTHER ORDERED that the debtor shall pay the Chapter 7 filing fee
   according to the following terms:

            First Installment Fee due within 2 business days, in the amount of $75.00.

            Second Installment Fee due: January 30, 2020, in the amount of $85.00.

            Third Installment Fee due: March 2, 2020 in the amount of $85.00.

            Final Installment Fee due: April 6, 2020 in the amount of $90.00

           IT IS FURTHER ORDERED that until the filing fee is paid in full, the debtor(s) shall
   not pay any money for services in connection with this case, and the debtor(s) shall not
   relinquish any property as payment for services in connection with this case.

           IT IS FURTHER ORDERED that failure to timely pay the filing fees in accordance
   with the dates and amounts stated in this order, will result in dismissal of the case without further
   notice pursuant to '707(a)(2) of the Bankruptcy Code.

                   New Orleans, Louisiana, December 23, 2019.



                                                      MEREDITH S. GRABILL
                                                      UNITED STATES BANKRUPTCY JUDGE
